Citation Nr: 9903276	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-12 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for frozen feet, currently 
assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 16, 1975 to May 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which confirmed a 
10 percent evaluation for frozen feet.  A July 1995 RO 
hearing was held before a hearing officer.  In April and 
August 1995 written statements, appellant respectively 
requested a "Travel Board" hearing and a hearing before the 
Board in Washington, D.C..  In a subsequent communication, a 
VA Form 9 of February 1998, the appellant indicated he did 
not want a Board hearing.  Further, appellant's attorney 
attempted to withdraw those hearing requests in writing in 
February and October 1998.  It is noted that the 
representative may not, without the consent of the veteran 
withdraw hearing requests.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (1998).  Whether the veteran still wants a hearing 
will be clarified as part of the requested development.

The only issue fully developed for appellate review is the 
one listed on the title page.  With regards to a procedural 
matter involving that issue, recently the VA amended its 
regulations for rating cardiovascular system disabilities 
(which includes cold injury residuals, effective August 13, 
1998).  See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) (codified 
at 38 C.F.R. § 4.104 (1998)).  It is also noted that there 
was subsequent revision of these provisions in July 1998.  
See 63 Fed. Reg. 37,778-779 (July 14, 1998) (to be codified 
as 38 C.F.R. § 4.104 Diagnostic Code 7122 (1999)).  This 
revision was effective August 13, 1998.

It is noted that through pleadings of the appellant's 
representative and in light of some adjudication that has 
been conducted that multiple other issues are in various 
stages of development.  The instant issue is the only one 
fully developed for appellate review, and other issues, as 
pertinent, are referred to the RO for appropriate action, 
including issuance of a statement of the case, as indicated.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

With respect to the appellate issue of an increased rating 
for frozen feet (the only disability of the feet for which 
service connection is in effect), the recent clinical 
evidence of record indicates that in addition to frozen feet, 
appellant has been diagnosed with other conditions including 
left leg thrombophlebitis, tinea pedis, onychomycosis, pes 
planus, metatarsalgia, tylomas, plantar fasciitis, and 
arthritis (gouty, rheumatoid, and/or degenerative) of the 
feet.  Although the RO afforded appellant a July 1997 VA 
orthopedic examination and a July 1999 VA general medical 
examination, the examinations are not sufficient given the 
overall record, particularly in that the examiners did not 
specifically differentiate what symptoms are reasonably 
attributable to the service-connected cold injury disability 
of the feet versus other conditions affecting the lower 
extremities, for which service connection is not in effect.

It appears that additional medical clarification as to the 
etiology of appellant's disabilities of the feet may prove 
beneficial in resolving the increased rating appellate issue.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Since the 
foot is a relatively compact bodily structure, in order to 
equitably decide the appellate issue of an increased rating 
for frozen feet, it is the Board's opinion that the case be 
remanded to the RO to arrange appropriate VA examinations, 
such as by an orthopedist, podiatrist, and/or peripheral 
vascular specialist, to differentiate what symptoms are 
reasonably attributable to the service-connected cold injury 
disability of the feet versus other conditions affecting the 
lower extremities.  Disability determinations should be based 
upon the most complete evaluation of the claimant's condition 
that can feasibly be constructed.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regards to a procedural matter, appellant's service-
connected frozen feet have been evaluated by the RO as 10 
percent disabling under the old and newly amended 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  However, although after the 
August 1988 effective date of that newly amended Diagnostic 
Code, appellant was issued a September 1998 Supplemental 
Statement of the Case which set forth certain amended Code 
7122 criteria, not all of the applicable criteria were 
provided therein (e.g., that Supplemental Statement of the 
Case did not include the amended Code 7122 criteria for a 30 
percent rating or Notes (1) and (2), which are listed at the 
bottom of that Code section).  

Additionally, in a February 1998 written statement, 
appellant's attorney, in part, requested that the VA assist 
in obtaining (a) any additional treatment records from 
certain VA medical centers located in New Jersey and Alabama; 
(b) any VA vocational rehabilitation training records; (c) 
any Social Security Administration (SSA) records; and (d) any 
of appellant's employment records.  Such records may be 
relevant as to the severity of the service-connected frozen 
feet, particularly insofar as industrial inadaptability is 
concerned.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), Masors v. Derwinski, 2 Vet. App. 181, 187-89 (1992), 
and Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992), 
wherein the United States Court of Veterans Appeals held that 
VA breached its statutory duty to assist by failing to obtain 
SSA records.  

Finally, in light of the confusion as to whether the 
appellant still wants a hearing as set forth in the 
Introduction supra, the veteran should be contacted for 
clarification.  If a hearing is desired, depending on the 
type, it should be scheduled after other appropriate 
development.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant, 
through his representative has indicated, 
and request him to provide any relevant 
clinical records, not presently 
associated with the claims folders, in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to the feet, including, but not limited 
to, those from VA Medical Centers located 
at Tuskegee and Montgomery, Alabama, and 
Lyons and East Orange, New Jersey; and 
associate them with the claims folders.  
Pertinent vocational rehabilitation 
records should also be obtained.

3.  The RO should contact the appellant, 
through his representative as indicated, 
and ascertain whether he desires a 
personal hearing before the Board, and if 
so, the type of hearing.  To the extent 
such hearing may be requested at the RO 
appropriate action should be undertaken, 
pending all other pertinent development.

4.  The RO should obtain any relevant 
medical/vocational records associated 
with any SSA claim award (including any 
administrative law judge's decision).  
Any such records obtained pertaining to 
the feet should be associated with the 
claims folders.  The appellant should be 
requested, through his representative as 
indicated, to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).

6.  With respect to the appellate issue 
of an increased rating for service-
connected frozen feet, the RO should 
arrange appropriate VA studies, such as 
orthopedic, podiatric, and peripheral 
vascular examinations, as indicated, to 
determine the nature and current severity 
of that disability.  All indicated tests 
and studies should be accomplished.  The 
entire claims folders, to include a copy 
of the applicable section (Diagnostic 
Code 7122) of the old and newly amended 
regulations for rating cold injury 
residuals, should be reviewed by the 
examiners prior to the examinations.  

The examiners are requested to 
differentiate the symptoms attributable 
to the service-connected frozen feet 
versus any other lower extremity 
condition that may be present, if this is 
reasonably medically feasible (it should 
be pointed out that disabilities for 
which service connection is not in effect 
may not be considered for rating the 
severity of a veteran's service-connected 
disability).  

The examiner(s) should state in the 
record whether the service-connected 
frozen feet are manifested by:  Any 
persistent moderate swelling, tenderness, 
redness, pain, numbness, cold 
sensitivity, arthralgia, tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(such as osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  
The examiners should determine whether 
appellant has any peripheral neuropathy 
attributable to his service-connected 
frozen feet and, if so, its severity 
should be described.  In the event the 
service-connected frozen feet disability 
does not presently result in neurologic 
deficits, this should be so stated.  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected frozen feet 
should be described in detail.  

The examiners should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

7.  The RO should review any additional 
evidence and rerate the service-connected 
frozen feet.  The RO should consider 
applicable court precedents and statutory 
and regulatory provisions, including 
Diagnostic Code 7122 of the old and newly 
amended regulations for rating cold 
injury residuals.  Additionally, the RO 
should consider the applicability of 
38 C.F.R. § 3.321(b) (1998), pertaining 
to extraschedular evaluation.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


